Exhibit 10.33

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT




THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Fourth Amendment”), is made
as of May15, 2012, by and between Apex Systems, Inc. (the “Company”) and
Theodore S. Hanson (the “Employee”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Employment
Agreement (as defined below).


RECITALS


A.
The Company and the Employee entered into an employment agreement, dated January
15, 2008, as amended on December 31, 2008, as further amended on February 12,
2011, and as further amended on May 15, 2012 (the “Employment Agreement”).



B.
Effective May 15, 2012, the Company established “Apex Systems, Inc. Senior
Management PTO Plan” (“PTO Plan”). The Employment Agreement is hereby amended to
clarify Employee’s participation in the PTO Plan.



AMENDMENT


1.
Section 5. Section 5 of the Employment Agreement is hereby deleted and replaced
in its entirety with the PTO Plan, which is incorporated herein by reference.



2.
This Fourth Amendment is hereby incorporated in and forms a part of the
Employment Agreement.



3.
Except as expressly provided herein, all terms and conditions of the Employment
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first written above.
APEX SYSTEMS, INC.




By:     /s/ Buddy Carl Omohundro
Buddy Carol Omohundro
General Counsel




ON ASSIGNMENT, INC.




By:     ______________________________
Peter Dameris
Chief Executive Officer


                        


EMPLOYEE


/s/ Theodore S. Hanson            
Theodore S. Hanson



 